Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1  is compared to claim 1 in US Patent 10817347 in the following table:
Instant Application
Patent number 10817347
Claim 1. A system, comprising: 
a plurality of physically interconnected computing nodes; 

wherein an indication is received of a stalling event caused by a requested portion of memory being inaccessible; 

wherein it is determined that the requested portion of memory is an entangled portion of memory that is designated as entangled with a computing node in the plurality of physically interconnected computing nodes; 

wherein a type of the entangled portion of memory is determined; and

 






wherein the stalling event is handled based at least in part on the determined type of the entangled portion of memory.
Claim 1. A system, comprising: a plurality of physical nodes; 


wherein an indication is received of a stalling event caused by a requested portion of memory being inaccessible; 

wherein it is determined that the requested portion of memory is an entangled portion of memory that is designated as entangled with a physical node in the plurality of physical nodes; 




wherein it is determined that the entangled portion of memory is a portion of memory that is specific to a given thread; wherein, based at least in part on the determination that the entangled portion of memory is specific to the given thread, it is determined that a thread context switch has occurred; and 

wherein the stalling event is handled based at least in part on the determination that the entangled portion of memory is specific to the given thread.



Claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 10817347.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1 of the patent, anticipates or otherwise renders obvious the limitations of 1-13, respectively of this instant application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nassi (US 2014/0059543 A1) in view of Venkatasubramanian (US 2015/0052287 A1) hereafter referred to as Venkata.

As per claim 1, Nassi teaches A system, comprising: 
a plurality of physically interconnected computing nodes; (Nassi [0022] The nodes are interconnected with a high-speed interconnect (110) such as 10-gigabit Ethernet, direct PCI-to-PCI, and/or InfiniBand)
 wherein an indication is received of a stalling event caused by a requested portion of memory being inaccessible (Nassi Fig 8 Block 802 (Receive indication that a core, associated with a virtual processor, cannot access a needed portion of
physical memory.) and [0110] The process begins at 802 when an indication is received that a core ( or hyperthread included in a core, depending on whether the processor chip supports hyperthreads) is blocked. As one example, suppose a hyperthread receives a request, directly or indirectly, for a resource that the hyperthread is not able to access (e.g., RAM that is located on a different node than the node which holds the
hyperthread). When the hyperthread fails to access the resource (i.e., an access violation occurs), an interrupt occurs, which is intercepted, caught, or otherwise received by the HyperKernel at 802. In particular, the HyperKernel receives an indication at 802 that the hyperthread is blocked (because it cannot access a resource that it has been instructed to provide). In addition to reporting its blocked state, the hyperthread provides information such as the memory address it was instructed to access and what type of access was attempted (e.g., read, write, or modify).);
wherein it is determined that the requested portion of memory is an entangled portion of memory that is designated as entangled with a computing node in the plurality of physically interconnected computing nodes; (Nassi [0133] 3. A count k of the number of times n has requested r since the last time it owned r. [0134] 4. A boolean which when set signifies that this node n wants r. [0136] In some embodiments, the count k is used to deal with unbounded chasing of resources. If k exceeds a threshold, a determination is made that it is better to move the newly built continuation rather than chasing the resource around the system).

Here the examiner is treating designating “entanglement” of memory to mean frequently accessed page by a node exceeding a threshold (as shown above). This is similar to a  “spoiler pages” as defined in the specification ([0088] In one embodiment, what strategy is executed or otherwise selected when handling a stall on a spoiler page is controlled by designating or marking a spoiler page as an entangled page because it is frequently accessed by many threads). 

Nassi does not teach wherein a type of the entangled portion of memory is determined and wherein the stalling event is handled based at least in part on the determined type of the entangled portion of memory.
However, Venkata teaches wherein a type of the entangled portion of memory is determined; (Venkata Fig 6 specially (per Node and per VCPU) and Blocks 6060 (Compute Average to each node) and Block 6140 (Count Sampled pages per VCPU and the number of those pages accessed since invalidation) and  [0050] To estimate memory activity per-node, it should be noted (see  discussion above relating to memory access redirection) that the kernel 600 is aware of the mappings of each VM physical page number (PPN) to a machine page number (MPN).  It also knows which node an MPN belongs to.  At the end of each sampling period (6050), a sampling module 5010 (see FIG. 3) in the VMM may make a system call into the hypervisor 500, which includes a statistics module 575 that counts (6040) how many pages are sampled from each node, and how many of those were accessed since being invalidated.  The statistics module 575 may then compute an average (6060) for each node.  One type of average that may be used is an exponentially weighted moving average (EWMA), with the maximum of all values providing a final activity estimate.  Note that, depending on the implementation, the statistics module 575 may instead reside within the kernel 600.).

The examiner is giving the term “memory portion” its broadest reasonable interpretation to include to include “sampling pages set” of Venkata and the types to include frequently accessed pages by a node. 
and
wherein the stalling event is handled based at least in part on the determined type of the entangled portion of memory. (Venkata Fig 6 and [0068] Sampled access counts as described above may also be used as a proxy for page access frequency.  When considering migration of a NUMA client to a new home node, active memory is taken into account.  Access frequency is valuable, as there might be two nodes with equal numbers of active pages, but one may be accessed much more frequently.  In that case, it will be beneficial to the client's performance to migrate to the relatively more active node.  The decision can be made, for example, by using a moving average (weighted or not) of sample page access counts when predicting the incremental performance change (delta) the migration would induce.  As just one example, the performance delta can be computed as follows, for a system with N nodes, when moving from node src (source) to node dst (destination) and [0073] The node with the largest positive delta may then be assumed to lead to the highest performance improvement.  A threshold [similar to the threshold in Nassi] may then be defined, above which that NUMA client (a process, in general, including a process such as a vCPU within a wide VM, or an entire VM in the illustrated examples) is migrated to the destination node).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Venkata with the system of Nassi to handle a stalling event. One having ordinary skill in the art would have been motivated to use Venkata into the system of Nassi for the purpose of maximizing memory locality. (Venkata paragraph 0009)

As per claim 2, Venkata teaches wherein it is determined that the entangled portion of memory is a portion of memory that is frequently accessed by a plurality of threads. (Venkata [0058] This data can be used for vCPU co-placement in other words, scheduling two vCPUs on the same socket (e.g., the same node), for example, so that they share a last-level cache.  Upon scheduling a vCPU, say, vcpu0, a CPU scheduler 580 in the hypervisor (see FIG. 3) can consider a sharing weight (6170), which will order other vCPUs by the amount of memory they share with vcpu0, and the frequency of the accesses.  This sharing weight between vcpu0 and another vCPU vcpu1 may then be computed as the sum of the average of vcpu0 and vcpu1's access counts (complied for a plurality of sample sets) to each page.  One example of a suitable averaging method in this case is the harmonic mean of the two counts.);

As per claim 6, Nassi teaches wherein based at least in part on the determination that the entangled portion of memory is a portion of memory that is frequently accessed by a plurality of threads (Nassi, [0133] - A count k of the number of times node n has requested resource r since the last time it owned r. Recording the count suggests determining how often the requested memory is accessed and updated]) at least in part by performing a lookup of a table comprising frequently updated portions of memory)
, the stalling event is handled at least in part by migrating the portion of memory to a second computing node in the plurality of physically interconnected computing nodes, wherein the portion of memory is accessed by a virtual processor on the second computing node, and wherein the portion of memory is migrated back to the computing node with which it is entangled upon completion of the access. (Nassi [0052] In the following example, suppose an enterprise supercomputer holds a large in-memory database, larger than can fit into a single node. Part of the database is in a first node, "node1" Suppose one of the cores on a different node, "node2," is trying to access data that is owned by node1 and that does not reside locally in a cache on node2. The core on node2 will receive a memory access violation because it is trying to access data that it believes it should be able to access (but cannot). As will be described in more detail below, the exception is handled in the HyperKernel. [0053] One way that the situation can be resolved is by moving the needed area of memory to node2, and then returning control back to the operating system (which, in tum, returns it back to the database system) [back to node1]. The software can then proceed as intended (i.e., as if the access violation never occurred).

As to claims 7 and 13, they are rejected based on the same reason as claim 1.
As to claim 8, it is rejected based on the same reason as claim 2.
As to claim 12, it is rejected based on the same reason as claim 6.

Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nassi (US 2014/0059543 A1) in view of Venkatasubramanian (US 2015/0052287 A1) hereafter referred to as Venkata in further view of Tsirkin (US 2018/0150232 Al).

As per claim 4, Nassi teaches executing the temporary remote operation comprises migrating a virtual processor to the computing node with which the portion of memory is entangled (Nassi, [0111] - In Fig. 8, step 804, the hyperkernel decides whether the requesting process should be remapped i.e., the virtual processor should be transferred to a different node; [0114] - If the hyperKernel determines that the continuation should be transferred, i.e., the computation should be sent to another node rather than receiving the resource locally, the HyperKernel provides the remote node, i.e., the one with the needed resource, with information that the remote node can use to build a continuation in its own physical address space)
Nassi does not teach the virtual processor is migrated back to an originating node upon completion of an access to the portion of memory.
However, Tsirkin teaches the virtual processor is migrated back to an originating computing node upon completion of an access to the portion of memory. (Tsirkin [0049] Additionally, after allocation request 218 has been completed, memory  manager 128 transfers control of a virtual processor allocated to guest 136 back to the guest).  

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Tsirkin with the system of Nassi and Venkata to migrate a virtual processor back. One having ordinary skill in the art would have been motivated to use Tsirkin into the system of Nassi and Venkata for the purpose of avoiding multiple page faults (Tsirkin paragraph 17). 

As per claim 5, Nassi teaches executing the temporary remote operation comprises sending a remote operation by a virtual processor to the computing node with which the portion of memory is entangled (Nassi, [0111] - In Fig. 8, step 804, the hyperkernel decides whether the requesting process should be remapped i.e., the virtual processor should be transferred to a different node; [0114] - If the hyperKernel determines that the continuation should be transferred, i.e., the computation should be sent to another node rather than receiving the resource locally, the HyperKernel provides the remote node, i.e., the one with the needed resource, with information that the remote node can use to build a continuation in its own physical address space)

As to claims 3, 9 and 10, they are rejected based on the same reason as claim 4.
As to claim 11, it is rejected based on the same reason as claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060143350 A1 – discloses a system for executing applications designed to run on a single SMP computer on an easily scalable network of computers, while providing each application with computing resources, including processing power, memory and others that exceed the resources available on any single computer.  A server agent program, a grid switch apparatus and a grid controller apparatus are included.  Methods for creating processes and resources, and for accessing resources transparently across multiple servers are also provided.
US 20140237192 A1 – discloses providing a method and an apparatus for constructing a memory access model, and relate to the field of computers.  The method includes: obtaining a page table corresponding to a process referencing a memory block, and clearing a Present bit included in each page table entry stored in the page table; and constructing a memory access model of the memory block according to the number of access times of each page in the memory block and time obtained through timing, where the memory access model at least includes the number of access times and an access frequency of each page in the memory block.  The apparatus includes: a first obtaining module, a first monitoring module, a first increasing module, and a second obtaining module.  The present invention can reduce the memory consumption and an impact on the system performance, and avoid a system breakdown.
US 20120215990 A1 – discloses selecting a node where a shared memory is located in a multi-node computing system are provided, improving the total access performance of the multi-node computing system.  The method comprises: acquiring parameters for determining a sum of memory affinity weight values between each of the CPUs and a memory on a random one of nodes; calculating the sum of the memory affinity weight values between each of the CPUs and the memory on the random one of the nodes according to the parameters; and selecting the node with the calculated minimal sum of the memory affinity weight values as the node where the shared memory for each of the CPUs is located.
US 20090320022 A1 – discloses a method for assigning a home node to a file system object and using information associated with file system objects to improve locality of reference during thread execution.  Doing so may improve application performance on a computer system configured using a non-uniform memory access (NUMA) architecture.  Thus, embodiments of the invention allow a computer system to create a nodal affinity between a given file system object and a given processing node.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196